 


109 HR 3574 IH: Lifetime Prosperity Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3574 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Mack (for himself, Mr. Feeney, Mr. Miller of Florida, Mrs. Bono, and Mr. Foley) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand incentives for saving. 
 
 
1.Short titleThis Act may be cited as the Lifetime Prosperity Act of 2005. 
2.Expansion of Savers credit 
(a)Credit extended and made permanent 
(1)Permanent extension of creditSection 25B of the Internal Revenue Code of 1986 (relating to elective deferrals and IRA contributions by certain individuals) is amended by striking subsection (h). 
(2)Sunset made inapplicableTitle IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to the amendments made by section 618 of such Act (relating to nonrefundable credit to certain individuals for elective deferrals and IRA contributions). 
(b)Expansion of creditSubsections (a) and (b) of section 25B of such Code are amended to read as follows: 
 
(a)Allowance of creditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to 50 percent of the qualified retirement savings contributions of the eligible individual for the taxable year. 
(b)Limitation 
(1)In generalThe amount allowed as a credit under subsection (a) for a taxable year shall not exceed the applicable dollar limit. 
(2)Applicable dollar limitFor purposes of paragraph (1)— 
(A)In generalExcept as provided in subparagraph (B), the applicable dollar limit is— 
(i)in the case of a joint return, $3,000, and 
(ii)in the case of any other return, 50 percent of the dollar amount applicable for the taxable year under clause (i). 
(B)Limitation based on adjusted gross incomeThe applicable dollar limit shall be zero in the case of a taxpayer whose adjusted gross income for the taxable year exceeds— 
(i)$150,000 in the case of a joint return, and 
(ii)$95,000 in any other case.  
(3)Inflation adjustmentIn the case of any taxable year beginning after 2006, the amounts contained in subparagraph (A)(i) and clauses (i) and (ii) of subparagraph (B) of paragraph (2) shall each be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2005 for calendar year 1992 in subparagraph (B) thereof.If any amount as adjusted under the preceding sentence is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.. 
(c)Credit allowed for contributions to Roth IRAs for children 
(1)In generalParagraph (1) of section 25B(d) of such Code (defining qualified retirement savings contributions) is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by inserting after subparagraph (C) the following new subparagraph: 
 
(D)the amount of contributions made by the eligible individual to all Roth IRAs for children under section 408A(g).. 
(2)LimitationParagraph (1) of section 25B(d) of such Code (defining qualified retirement savings contributions) is amended by adding at the end the following flush sentence: The amount taken into account under subparagraph (D) shall not exceed the aggregate amount of contributions allowed to all Roth IRAs of such eligible individual under section 408A(g)..  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
3.Roth IRAs for children 
(a)In generalSection 408A of the Internal Revenue Code of 1986 (relating to Roth IRAs) is amended by adding at the end the following new subsection: 
 
(g)Special rules for Roth IRAs for children 
(1)General ruleA Roth IRA maintained for the benefit of an individual who has not attained age 25 before the close of the taxable year shall be maintained under this section, as modified by this subsection. 
(2)Contribution limits 
(A)In generalFor so long as a Roth IRA is subject to this subsection, contributions to such Roth IRA shall be subject to this paragraph and not to subsection (c)(2), and subsection (c)(3) shall not apply. 
(B)LimitThe aggregate amount of contributions for any taxable year to all child Roth IRAs maintained for the benefit of an individual under this subsection shall not exceed the maximum amount allowable as a deduction under subsection (b)(1) of section 219 for such taxable year (computed without regard to subsections (b)(1)(B), (d)(1), and (g) of such section).  . 
(b)Enforcement of contribution limitsParagraphs (1)(B) and (2)(B) of section 4973(f) of such Code are each amended by striking and (c)(3) and inserting , (c)(3), and (f)(2). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
